Title: To Benjamin Franklin from David Hall, 9 June 1762
From: Hall, David
To: Franklin, Benjamin


Sir,
Philada. June 9. 1762.
In my last to you, of the 10th ult. was designed to have been inclosed the third Copy of a Bill of Exchange for Three Hundred Pounds Sterling, but, by Accident, find I neglected to do it: This serves, therefore, to cover the same, to let you know that Mrs. Franklin and Sally are well; and that I am, Sir, Yours, &c.
D. Hall
Mr. FranklinSent Via Liverpool By the Hope, Capt. Dee
